Case 6:18-cV-02024-RBD-TBS Document 40-2 Filed 03/20/19 Page 1 of 6 Page|D 261

UNITED STATES DISTRICT COURT
MIDDLE DIS'I`RICT OF FLORIDA
ORLANDO DIVISION

MANUEL MIJARES, MARIAN GODOY,
JOANDERSON BENCOMO, ANOAS
DIONICIO, on behalf of themselves and on
behalf of all others similarly situated,

Plaintiffs,
v. Case No.: 6:18-cv-2024-Orl-37TBS

THE SERVICE COMPANIES, INC.,

Defendant.
/

 

DECLARATlON OF AMANDA PASCOE

I, Amanda Pascoe, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the
following is true and correct:

l.

My name is Amanda Pascoe. I am over the age of 18 and competent to testify thereto. l
know that this Declaration is to be used for all lawful purposes in connection with the above-
captioned civil action.

2.

The facts set forth herein are based upon my personal knowledge, or upon my review of
The Service Companies, Inc.’s (“TSC”) business records, which records were made by, or from
information transmitted by, a person with knowledge of the information or events described
therein, at or near the time the events occurred, and are kept in the ordinary course of the
regularly conducted business activity of such person and TSC and is the regular practice of TSC

to make such records.

Case 6:18-cV-O2O24-RBD-TBS Document 40-2 Filed 03/20/19 Page 2 of 6 Page|D 262

3.

I am currently employed by TSC as its Project Director at the Grove Resort and Spa (the
“Grove”) which is located at l4501 Grove Resort Avenue, Orlando, Florida 34787. I have held
that position since April 2018. Prior to that, I was employed as a Housekeeping Manager for the
Grove from October 2017 to April 2018. As Project Director, l am responsible for overseeing
the entire Housekeeping Department at the Grove. In my role as Project Director, I have become
very familiar with the Company’s pay practices and policies at the Grove.

4.

TSC is in the business of providing outsourced services and personnel to hospitality
industry clients. TSC contracts with its clients ~ existing hospitality properties - to provide a
wide range of food & beverage and hospitality staffing, specialty, and engineering services. Its
clientele includes hotels, timeshare properties, and casinos. The services TSC provides are
governed by the separate contracts between TSC and its clients.

5.

TSC provides hospitality services, including guest room attendants (“GRAs”), to the
Grove Resort and Spa (the “Grove”) which is located at l4501 Grove Resort Avenue, Orlando,
Florida 34787.

6.

The Plaintiffs in this matter, Manuel Mijares, Anoas Dionicio, Joanderson Bencomo, and

Mariana Godoy, were all employed by TSC as GRAs at the Grove in 2017 and 2018. During

their employment at the Grove, the Plaintiffs reported directly to me.

Case 6:18-cV-O2O24-RBD-TBS Document 40-2 Filed 03/20/19 Page 3 of 6 Page|D 263

7.

TSC compensates its GRAs according to their job duties, scheduled shifts, level of
experience, and property. For example, at the Grove, GRAs who generally started their shift at 8
a.m., 9 a.m., and 10 a.m. were paid under the piece pay system. This was commonly referred to
as the “first shift.” On the first shift, GRAs were scheduled and staffed to clean every room and
they received predetermined cleaning assignments First shift GRAs were responsible for
making beds, changing linens, cleaning toilets, bathtubs, mirrors, tloors, and sinks, and
ultimately ensuring that all rooms were cleaned to required quality standards. Conversely, GRAs
who generally started their shift after 3 p.m. were paid hourly. This was commonly referred to as
the “second shift.” On the second shift, GRAs did not receive pre-determined cleaning
assignments but instead they received their cleaning assignments throughout their shift. Second
shift GRAs were responsible for completing the same tasks as the first shift GRAs, as well as,
completing housemen’s work, which included picking up dirty linen and trash from
housekeeping closets, responding to guest calls, and completing other “projects” that TSC
assigned.

8.

The Grove’s piece rate amounts were as follows: approximately $18 per
2bedroom/2bathroom cleaned, approximately $22 per 3bedroom/2bathroom cleaned, and
approximately $24 per 3bedroom/3bathroom cleaned. The GRAS, who were paid on an hourly
basis, received hourly rate of $10 to $1 l per hour.

9.
Plaintiff Manual Mijares was employed as a GRA from December 2017 until August

2018 when he voluntarily resigned from his employment with TSC. He worked on both the first

Case 6:18-cV-O2O24-RBD-TBS Document 40-2 Filed 03/20/19 Page 4 of 6 Page|D 264

and second shifts. When Mijares worked on the first shift, he was compensated on a piece rate
basis. He also worked on the second shift when there was a need for additional GRAs to provide
housekeeping services. On the second shift, he received hourly pay; his hourly rate Was $10.00
per hour.

10.

Plaintiff Mariana Godoy was employed as a GRA from February 2018 until August 2018
when she voluntarily resigned from her employment with TSC. Godoy generally worked on the
first shift, In connection with her job duties on the first shift, Godoy was compensated on a piece
rate basis. Godoy also worked on the second shift on a few occasions. When Godoy worked on
the second shift, she was paid on an hourly basis; her hourly rate was $10.00 per hour.

11.

Similarly, Plaintiff Joanderson Bencomo was employed as a GRA from November 2017
until August 2018 when he voluntarily resigned from his employment with TSC. Bencomo only
worked on the first shift and he was compensated on a piece rate basis. He received hourly pay
on a few occasions when he provided deep cleaning services or completed trainings. His hourly
rate was $11.00 per hour.

12.

Finally, Plaintiff Anoas Dionicio was employed as a GRA from October 2017 until
August 2018 when she voluntarily resigned from her employment with TSC. Dionicio generally
worked on the first shift, In connection with her job duties on the first shift, Dionicio was
compensated on a piece rate basis. Dionicio also worked on the second shift on a few occasions.
When Godoy Worked on the second shift, she was paid on an hourly basis; her hourly rate was

$10.00 per hour.

Case 6:18-cV-O2O24-RBD-TBS Document 40-2 Filed 03/20/19 Page 5 of 6 Page|D 265

13.

In May 2018, the Grove’s management decided to reduce the cost of TSC’s housekeeping
services. In particular, the Grove’s management instructed TSC to eliminate daily cleaning
services and switch to cleaning the rooms every other day or 2-3 times per week. In connection
With this change, the Grove’s management also reduced the amounts paid to TSC per unit; the
amounts paid to TSC per unit were reduced to an amount lower than the per room rate that TSC
was paying to GRAS. GRAs opposed the reduced rates and, in turn, TSC decided that a hourly
pay system was a compromised solution to allay GRAS’ concerns and mitigate economic losses.

14.

On August 5, 2018, TSC returned GRAs to an hourly pay system, compensating them at
a rate of $10 to $11 per hour. GRAs recorded their time in a timekeeping system; they clocked
in at the start of their shift and clocked out at the end of the work day. Immediately following
the transition from piece pay to hourly pay, TSC’s management held a pre-shift meeting and
approximately 100 GRAs attended the meeting. During the pre-shift meeting, both Area Vice
President Michael Woodbury and I announced that TSC will changing its compensation structure
and now compensating GRAs exclusively on an hourly basis. GRAs again voiced their
opposition to this change and about fifteen to twenty GRAs walked off the job on the spot.
Mijares, Bencomo, Dionicio were included in this group and vehemently expressed their
dissatisfaction with the new compensation arrangement Mij ares eventually contacted authorities
to come to Grove property and he eventually had to be escorted from the property. Mijares,

Bencomo, Dionicio never returned to work at the Grove after they walked off the job.

 

Case 6:18-cV-O2O24-RBD-TBS Document 40-2 Filed 03/20/19 Page 6 of 6 Page|D 266

15.
Godoy was absent from work on the day of the announcement However, immediately
following the change in the compensation scheme, Godoy resigned from her employment with

TSC.

16.

None of` the Plaintiffs continued to work at the Grove after August 5, 2018.
Executed this in 0 day of March, 2019.

Amanda Pascoe
Proj ect Director
The Service Companies, Inc.

'“"“`iil"‘mi;il

 

